 In the Matter Of WHEELING STEEL CORPORATIONandUNITEDFOREMENOF AMERICA, LOCAL 1444 (C. I. 0.)Case No. 8-R-1987.Decided July 1, 1946Messrs.William F. HoweandKarl M. Dollak,both of Washington,D. C., and.Jfr.A. K. Monroe,of Wheeling,W. Va., for the Company.Mr. Frank Lasick,of Bellaire, Ohio, for the Union.Mr. Seymour M. Alpert,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by United Foremen of America,Local 1444 (C. I. 0.), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Wheeling Steel Corporation, Yorkville, Ohio, herein calledthe Company,' the National Labor Relations Board provided for anappropriate hearing upon due notice before Thomas E. Shroyer, TrialExaminer.The hearing was held at Yorkville, Ohio, on May 1, 1946.The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard, to examine and cross-'examine witnesses, and to introduce evidence bearing on the issues.At the hearing, the Company made two separate motions to dismissthe petition, one on the ground that the Union is not a labor organiza-tion within the meaning of the Act, and the other on the ground thatits foremen and supervisors are not employees within the meaningof the Act. The Trial Examiner referred these motions to the Board.For reasons stated hereinafter, both motions are hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and arehereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:' The name of the Companyappears as amendedat the hearing.69 N. L. It. B., No. 19.208 WHEELINGSTEELCORPORATIONFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY209Wheeling Steel Corporation, a Delaware Corporation, is engaged inthe manufacture and sale of tin plate, terneplate, and black plate. TheCompany operates several plants including the one at Yorkville, Ohio,which is solely involved in this proceeding.The Company annuallypurchases raw materials for use at this plant in an amount exceeding$10,000,000, more than 10 percent of which is obtained from pointsoutside the State of Ohio.Of the Company's annual sales, whichexceed $20,000,000 in value, over 75 percent represents shipments topoints located outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Foremen of America, Local No 1444, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership supervisory employees of the Company.2III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the collectivebargaining representative of any of its supervisory employees.As noted above, the Company moved to dismiss the petition on theground that its foremen and supervisors are not employees withinthe meaning of the Act. For the reasons stated by us in the L. A.Youngcase,3 and following cases,' we find, contrary to the Company'scontention, that its foremen and supervisors are employees within themeaning of Section 2 (3) of the Act.2 In support of its initial motion to dismiss the petition, the Company contends that theUnion is not a labor organizationwithin themeaning ofthe Act, because the Union neverformally acceptedthe charterissued toit by the C.I.0., and becausethe Union's member-ship never formally adopted aconstitutionand bylaws.We find thiscontention to belacking inmerit.The form of theUnion's internal organization,to which theCompany'sobjections are directed,is clearly not a prerequisite for recognitionas a labororganizationunderthe Act.Section 2 (5) of the Actdefines a "labor organization"in the broadestterms declaringthat "the term `labor organization'means any organization of any kind,or any agency or employeerepresentationcommitteeor plan, in which employeesparticipateand which exists for the purpose, in wholeor in part,of dealing with employeesconcerninggrievances,labor disputes,wages, rates of pay, hoursof employment, or conditionsof work."The Union meets thetest of a labor organization prescribedby the statute.Accordinglywe find it to be a labororganizationwithin the meaning of the Act. SeeMatterof Indus-trialCollieriesCorporation,65 N. L. R. B 683,Matter of Gielow, Inc.,60 N. L. R. B. 1477.3Matter of L A. Young Spring & Wire Corporation,65 N L R. B. 298.4Mater of The B. F. Goodrich Company,65 N L It. B 294,Matter ofThe MidlandSteelProducts Company, Palish & BinghamDivision, 65 N. L R' B 997;Matter ofSimmonsCompany,65 N. L. R B 984:Mattel of Jones & Laughlin Steel Corporation, Vesta-Shan-nopinCoal Division, 66 N L R B. 386701592-47-vol 69-15 210DECISIONS OF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Union seeks a unit of all production, maintenance, and plant-protection supervisory employees below the rank of assistant depart-ment superintendent.Should-the Board refuse to include plant pro-tection supervisory employees in the desired unit, the Union requests,in the alternative, that a separate bargaining unit of these employeesbe established.Without waiving its position that these employeescannot form any appropriate unit, the Company asserts that thegrouping sought by the Union is inappropriate in that it would in-clude plant-protection supervisors and employees who, although inthe desired classifications. do not in fact possess supervisory authority.We have heretofore held that the pattern for supervisory employeesshould generally follow the pattern of organization established forthe rank and file employees in the absence of a history of collectivebargaining for supervisory employees in the industry involved.Therecord reveals that the Company's rank and file employees are or-ganized into separate units of plant protection employees, clericalemployees, and production and maintenance employees, and there isapparently no history of collective bargaining for supervisors in thisindustry.Accordingly, we shall reject the Union's primary positionwhich contravenes the established rank and file bargaining pattern,but shall instead adopt the Union's alternative position and find twounits appropriate, one consisting of supervisory production and main-tenance employees and the other of supervisory plant-protection per-sonnel.'We now come to a specific consideration of the two units :A. The plant-protection supervisory unitThe Company employs five plant-protection supervisory employees.Four of them are lieutenant patrolmen who are responsible to- thefifth who is a chief patrolman. The lieutenant patrolmen are salariedand unarmed; three of them are deputized by the County. On theirrespective turns they supervise the plant guards and can effect achange in the status of these employees.The chief patrolman 6 isdirectly responsible to the plant assistant general manager, and itappears that he is on the same level of supervision as the productionMatter of Federal-Mogul Corporation,66 N. L.R B 532;MatterofWestinghouseElectric Corporation(East SpringfieldWorks),66 N L R B.1297.6The Union does not seek to represent him. WHEELING STEEL CORPORATION211and maintenance department' heads who are excluded by agreementfrom the production and maintenance supervisory unit.Under allthe circumstances we find that the lieutenant patrolmen, excludingthe chief patrolman, form a distinct homogeneous group appropriatefor the purposes of collective bargaining.B. The production and maintenance supervisory unitFrom an operational standpoint, the Company's Yorkville Worksis broken down into nine major departments.Each department, withtwo exceptions,? is headed by a department superintendent, who isassisted in most instances by an assistant department superintendent.Below the rank of assistant department superintendent appears thefollowing job classifications : general foremen, foremen, assistantforemen, general turn foremen, turn foremen, assistant turn foremen,leaders, and assistant leaders.The employees within these classifi-cations with the exceptions of the assistant turn leader-black plateand reclaim department, assistant coater leader-lithographing de-partment, and coil storage leader-lithographing department 8 fallwithin the two lowest levels of supervision and possess supervisoryauthority within the Board's customary definition of that term. Thereis apparently no clear line of demarcation between the two lowestlevels of supervision, and all the supervisors have substantially thesame authority over their subordinates in matter of discipline, ofspecifying work to be performed, and of changing assignments. Inaddition, most of them participate in the first stage of the grievanceprocedure.The fact that a few of the leaders and assistant leaderstake no part in the first stage of the grievance procedure while ofsome significance is not, contrary to the Company's position, the soledeterminative test of supervisory status.In all such instances, weare persuaded that the duties, powers, and responsibilities of theseleaders and assistant leaders bring them clearly within our usualsupervisory, definition.In view of the foregoing, we conclude thatthe Company's general foremen (except general foreman-tin platedepartment, and general foreman-packaging, warehouse, and ship-ping department), foremen, assistant foremen, general turn foremen,turn foremen, assistant turn foremen, leaders (except coil storage lead-ers-lithographing department), and assistant leaders (except assist-ant turn leader-black plate and reclaim department and assistant7The head of the tin plate department, and the head of the packaging, warehouse, andshipping department are designated as general foremen.They have the duties, powers, andresponsibilities of department superintendents,are treated as such by the Company, andthe parties agree that they should be excluded from the unit.8These three employees either have no subordinates or lack the power to make effectiverecommendations with respect to their subordinates,and accordingly are not supervisorywithin the Board's customary definition of that term. 212DECISIONSOF NATIONAL LABOR RELATIONS BOARDcoater leader-lithographing departmeht) constitute an identifiableand homogeneous group which may function together for collectivebargaining purposes.There remains for consideration the question of including in orexcluding from the production and maintenance supervisory unitcertain employees bearing special job titles.Head reckoning checkers-tin plate assorting department : Thesetwo employees assemble and keep records for inventory and pay pur-poses, and are charged with the supervision of several reckoningcheckers who fall within the rank and file clerical unit.Accordingly,we shall exclude them as clerical supervisors .9Lubricating and combustion engineer-electrical department:Inthe course of his work this individual is charged with the supervisionof four employees who fall within the rank and file production andmaintenance unit.It appears that his interests are identified withthose of the other supervisors in the production and maintenancesupervisory unit hereinafter established.We shall therefore includehim.Electrical Specialists-electrical department:This title is a mis-nomer in that these two employees are in fact electrical foremen, su-pervising the work of subordinates who fall within the rank and fileproduction and maintenance unit.The interests of the electricalspecialists are clearly identified with the supervisory employees alreadyincluded in the appropriate unit.We shall therefore include theelectrical specialists.Chief inspector of tin plate-tin plate assorting department:Thisemployee is in fact a foreman in the tin plate assorting room, super-vising inspectors who fall within the rank and file production andmaintenance unit.It appears that he has interests in common withthose already included within the unit.We shall include him.Mechanical specialist-mechanical, maintenance and service depart-ment:This individual has no regular subordinates.On those occa-sions when employees are assigned to assist him he works along withthem and assumes a role comparable to that of a skilled mechanic inrelation to his helpers.Inasmuch as he is not a supervisor within theBoard's customary definition, we shall exclude him.We find that the following units are appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct :1.All plant-protection supervisory employees at the Company'sYorkville, Ohio, plant, excluding the chief patrolman and all othersupervisory employees.9Matter of The MidlandSteelProducts Company, Parish&BtnghamDivtsron,supra. WHEELING STEEL CORPORATION2132.Allgeneral foremen,foremen, assistant foreman,general turnforemen, turn foremen,assistantturn foremen, leaders, and assistantleaders, in the production and maintenance departments of the Com-pany's Yorkville plant, including lubricating and combustion engi-neer-electrical department, electrical specialists-electrical depart-ment, and chief inspector of tin plate-tin plate assorting department,but excluding mechanical specialist-mechanical, maintenance andservice department, coil storage leader-lithographing department,assistant turn leader-black plate and reclaim department, assistantcoater leader-lithographing department, head reckoning checkers-tin plate assorting department, general foreman-tin plate depart-ment, general foreman-packaging, warehouse, and shipping depart-ment, plant-protection supervisory employees, and all other super-visory employees.V. THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wheeling SteelCorporation, Yorkville, Ohio, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employeesin the units found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause and 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDhavenot been rehiredor reinstated priorto thedate ofthe elections,to determinewhether or not they desire tobe representedby UnitedForemen of America,Local 1444, C. I. 0., for thepurposesof collec-tivebargaining.MR. GERARD D. REILLY,dissenting.For the reasons stated in my dissenting opinions inMatterof Jones& Laughlin Steel Corporation, Vesta-ShcznatopinCoal Diaaisien,10andMatter of Packard Motor Car Company,"I am constrained to dissentfrom thisdecision.ao 66 N. L. R. B. 386.61 N.L. R. B. 4.